In an action to recover damages for personal injuries, the defendant Howard L. Jones appeals from an order of the Supreme Court, Nassau County (Ain, J.), entered September 25, 1997, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him on the ground that the plaintiff did not sustain a serious injury as defined in Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the appellant’s motion for summary judgment is granted, the complaint insofar as asserted against him is dismissed, and the action against the remaining defendants is severed.
The Supreme Court improperly denied the appellant’s mo*872tion for summary judgment. The appellant’s evidence demonstrated prima facie that the plaintiff had not sustained a serious injury, as defined by Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; Baldasty v Cooper, 238 AD2d 367; Craft v Brantuk, 195 AD2d 438; Tatti v Cummings, 193 AD2d 596; Pagano v Kingsbury, 182 AD2d 268). The plaintiffs evidence in opposition to the motion failed to raise a triable question of fact on the issue. The affidavit of the plaintiffs chiropractor failed to quantify the plaintiffs loss of range of motion (see, Wilkins v Cameron, 214 AD2d 557, 558; Stallone v County of Suffolk, 209 AD2d 403; Iglesias v Inland Freightways, 209 AD2d 479, 480), and failed to identify any objective tests that he performed in reaching his conclusions (see, Lincoln v Johnson, 225 AD2d 593; Giannakis v Paschilidou, 212 AD2d 502; Antoniou v Duff, 204 AD2d 670). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.